Citation Nr: 0942067	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-19 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1971 to January 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In a decision letter of March 2005, the RO concluded that the 
appellant did not have any active service, and his claim for 
pension benefits was denied on that basis.  In October 2008, 
the Board found that the Veteran served on active duty from 
June 1971 to January 1972.  The claim was then remanded in 
February 2008 for additional development.  In a Supplemental 
Statement of the Case (SSOC) from February 2009, the RO 
denied the claim for pension benefits on the basis that the 
Veteran's income for VA purposes exceeded the maximum annual 
pension rate payable for a Veteran with one dependent.  In 
May 2009, the Board remanded this claim to obtain additional 
income information.  That development having been completed, 
the claim is now ready for appellate review.


FINDING OF FACT

The Veteran's countable income exceeds the maximum rate of 
pension payable to a disabled Veteran with one dependent. 


CONCLUSION OF LAW

The criteria for entitlement to pension benefits are not met.  
38 U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.23, 3.27, 3.271, 3.272, 3.660 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in November 2004 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  A 
subsequent letter was sent in January 2009.  These letters 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in May 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records, as well as providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained private treatment records, and Social Security 
payment information.  Therefore, the available medical 
evidence and records have been obtained in order to make an 
adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).
 

II.  Entitlement to a Nonservice-Connected Pension

Pension is payable to a Veteran of a period of war who is 
permanently and totally disabled from nonservice-connected 
disability not the result of his or her own willful 
misconduct.  Basic entitlement exists if, among other things, 
the Veteran's countable income is not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3).

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  Payments of any kind, 
from any source, shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272.  Income 
from Social Security Administration (SSA) benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.  Certain unreimbursed 
medical expenses may be excluded from countable income for 
the same 12-month annualization period to the extent they 
were paid.  To be considered, the total expense must be in 
excess of five percent of the MAPR. 38 C.F.R. § 3.272.

The rates of pension benefits are published in tabular form 
in Appendix B of Veterans Benefits Administration Manual M21-
1, and are given the same force and effect as if published in 
the Code of Federal Regulations.  38 C.F.R. § 3.21.  The 
maximum annual pension rate is adjusted from year to year.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran is seeking entitlement to a nonservice-connected 
pension.  The Veteran filed his claim in October 2004 and 
indicated he had one dependent.  The Veteran is considered 
permanently disabled as he is in receipt of Social Security 
disability.  However, as stated previously, eligibility for 
nonservice-connected pension also requires that the Veteran 
meets the net worth requirements under 38 C.F.R. § 3.274 and 
does not have an annual income in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. § 3.23.

The maximum annual rate of improved pension, effective from 
December 1, 2003, for a Veteran with a dependent was 
$12,959.00.  M21-1, Part I, Change 35, Appendix B.  Social 
Security benefit payment records indicate the Veteran 
received a monthly payment of $1,577.00, for a total of 
$18,924.00 in 2004, exceeding the $12,959.00 maximum annual 
pension rate (MAPR), effective from December 1, 2003.  

Effective December 1, 2004, the maximum rate for a Veteran 
with a dependent was $13,309.00.  Social Security benefit 
payment records indicate the Veteran received a monthly 
payment of $1,620.00, for a total of $19,440.00 in 2005, 
exceeding the $13,309.00 MAPR, effective December 1, 2004.

Effective December 1, 2005, the maximum rate for a Veteran 
with a dependent was $13,855.00.  Social Security benefit 
records indicate the Veteran received a monthly payment of 
$1,686.00, for a total of $20,232.00 in 2006, exceeding the 
$13,855.00 MAPR, effective December 1, 2005.

Effective December 1, 2006, the maximum rate for a Veteran 
with a dependent was $14,313.00.  Social Security benefit 
records indicate the Veteran received a monthly payment of 
$1,742.00, for a total of $20,904.00 in 2007, exceeding the 
$14,313.00 MAPR, effective December 1, 2006.

Effective December 1, 2007, the maximum rate for a Veteran 
with a dependent was $14,643.00.  Social Security benefit 
records indicate the Veteran received a monthly payment of 
$1,782.00, for a total of $21,384.00 in 2008, exceeding the 
$14,643.00 MAPR, effective December 1, 2007.

Effective December 1, 2008, the maximum rate for a Veteran 
with a dependent was $15,493.00.  Social Security benefit 
records indicate the Veteran received a monthly payment of 
$1,885.00, for a total of $22,620.00.  Additionally, the 
Veteran indicated he receives a retirement pension of $285.00 
monthly.  Therefore, the Veteran's total income for 2009 was 
$26,040.00, exceeding the $15,493.00 MAPR, effective December 
1, 2008.  The income of the Veteran's dependent child was not 
counted, as the Veteran does not live with the dependent.  
The Veteran indicated that he had no medical, legal or other 
unreimbursed expenses.  

After reviewing the evidence, the Board finds that the 
Veteran is not entitled to a nonservice-connected pension, 
based upon excessive income.  The Veteran's income has 
exceeded the MAPR every year during the pendency of this 
appeal.  Therefore, the claim is denied. 


ORDER

Entitlement to a nonservice-connected pension is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


